Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-7, 11-13 and 16-20 (now renumbered 1-15 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “constructing a candidate list for a current block based on intra prediction modes of neighboring blocks, when it is determined that the extended intra prediction modes are used;" "determining whether an intra bi-prediction mode is applied to the current block based on the candidate list," "wherein the intra bi-prediction mode is defined as an independent intra prediction mode that has an index different from intra directional prediction modes, and the intra bi-prediction mode is invoked only when a candidate index decoded for the current block indicates a candidate of the intra bi-prediction mode within the candidate list," and "wherein when the intra bi-prediction mode is applied to the current block, the prediction sample of the current block is obtained using a plurality of reference samples, and the plurality of reference samples includes a left reference sample, a top reference sample and a right reference sample."” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/SAMUEL D FEREJA/Examiner, Art Unit 2487                                                                                                                                                                                                        
/LERON BECK/Primary Examiner, Art Unit 2487